Citation Nr: 0843068	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1958 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

In January 2006, the veteran's service representative 
requested service connection for disabilities, to include: 
residuals of GI bleed secondary to anti-inflammatory drugs 
prescribed for service-connected syringomyelia; for a right 
shoulder disability secondary to syringomyelia; for bilateral 
hand disability secondary to syringomyelia; and for a back 
disorder secondary to syringomyelia.  He requested that the 
veteran be provided a VA medical examination to assess all of 
his disabilities.  Subsequently, the representative has 
complained that the February 2006 VA examiner did not 
consider these issues.  There is no indication in the claims 
file that the RO has adjudicated these secondary service 
connection claims.  These four issues are referred back to 
the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim.  The VCAA duty to 
assist, however, requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159.  VA has a duty to assist the 
veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The veteran contends that he is entitled to a TDIU, as his 
service-connected disabilities render him unemployable.

A review of the record reveals that the veteran is presently 
service connected and in receipt of a 60 percent disability 
rating for syringomyelia; a 30 percent disability rating for 
left shoulder traumatic arthritis; and a noncompensable 
disability rating for a scar, residual of second degree burn, 
left shoulder, post-operative.  When rated in combination, 
the veteran is rated as 70 percent disabled and has been 
rated as such since June 1980.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2008).  Thus, the veteran meets the schedular criteria for 
consideration of a TDIU rating under § 4.16(a) irrespective 
of the four issues cited in his informal claim of January 
2006.  

However, the Board must determine whether competent medical 
evidence shows that the veteran's service-connected 
disabilities alone preclude him from engaging in 
substantially gainful employment. 

In a January 2005 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
indicated that he is a high school graduate with 2 years of 
college.  It was further noted that the veteran worked for 
the U.S. Postal Service as a clerk from July 1977 to March 
2003, that he became too disabled to work in March 2003, and 
that he tried to obtain two manufacturing jobs in May 2003.  

In a February 2005 VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability 
Benefits), a representative of the Postal Service noted that 
the veteran retired as a clerk in March 2003.  

The duty to assist also includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
veteran's last VA examination for rating his service-
connected disabilities was conducted in February 2006.  (The 
Board notes that the denial of any other claims for higher 
ratings or for service connection or for secondary service 
connection are not before the Board on this appeal.)  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
The Board notes that the VA examiner in February 2006 did not 
have access to the claims file, including the February 2005 
private medical opinion of Dr. F.S., who knew the veteran for 
20 years and advised him on August 26, 2002 that he was no 
longer employable.  In addition, the February 2006 VA 
examiner did not provide a medical opinion on whether the 
appellant's service-connected disabilities prevented his 
gainful employment.  Further, the appellant's service 
representative has filed multiple written objections to this 
VA examination as inadequate, in part, because the examiner 
did not have access to the claims file. 

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).

Therefore, after his four secondary service connection claims 
noted above in the Introduction are adjudicated, the 
appellant must be afforded a new VA examination to obtain 
pertinent findings to assess the effects of his service-
connected disabilities on his employment and daily life.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The Board notes upon review of the report of the February 
2006 VA examiner and the June 2006 supplemental statement of 
the case, that the appellant had filed a worker's 
compensation claim in approximately 1988 against his 
employer, the U.S. Postal Service, for work-related rotator 
cuff surgery on his right shoulder.  There is no indication 
in the claims file that VA has attempted to obtain the 
medical records associated with the appellant's worker's 
compensation case.  These records are likely to contain 
information relevant to the veteran's claim.  Therefore, the 
RO must obtain the relevant worker's compensation records 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.

Information in the claims file also reflects that the veteran 
apparently has received private medical treatment from a Dr. 
F.S. of Torrington, Connecticut, perhaps for 20 years; 
however, none of these private medical records are found in 
the claims file.  As the February 2005 statement of Dr. F.S. 
notes that the veteran has severe arthritis of both shoulders 
associated with avascular necrosis and collapse of his 
humeral heads, on remand the RO should attempt to obtain any 
additional medical records from that provider.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  On remand the RO should contact the 
veteran and his representative for information about Dr. F.S. 
and any additional medical providers in order to obtain 
medical records not found already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
appropriate federal office, the records 
pertinent to the appellant's claim for 
worker compensation benefits from the U.S. 
Postal Service in the 1980s for rotator 
cuff surgery as well as the medical 
records relied upon concerning that claim.  
If medical evidence utilized in processing 
such claim is not available, that fact 
should be documented in the record.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.

2.  The RO should contact the veteran and 
his representative to obtain the names and 
addresses, and approximate dates of 
treatment, of all medical care providers, 
VA and non-VA, who treated the veteran for 
his service-connected disabilities since 
January 2005.  Of particular interest are 
the private medical records of Dr. F.S. of 
Torrington, Connecticut, and all VA 
medical records relating to treatment for 
the veteran's service-connected 
disabilities, including any outstanding 
records of evaluation and/or treatment 
from the West Haven VAMC, the Newington 
VAMC, or the Winsted Outpatient Clinic for 
the period from April 2005 to the present.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the RO adjudicates the four secondary 
service connection claims noted above in 
the Introduction, and the requested 
records have been associated with the 
claims file, the veteran should be 
afforded a VA orthopedic examination to 
ascertain whether the veteran's service-
connected disabilities affect his 
employability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational, medical 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is to note all of 
the veteran's disabilities.

Based on a review of the records, 
examination of the veteran, and employing 
sound medical principles, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's several service-
connected disabilities, alone, are of such 
severity that he is unable to obtain or 
maintain substantially gainful employment, 
without regard to his age or any 
nonservice-connected disorders. A complete 
rationale for any opinion rendered must be 
included in the report.  The examiner 
should reconcile any opinion provided with 
the February 2005 opinion of Dr. F.S.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
including the adjudication by the RO of 
the four secondary service connection 
claims noted above in the Introduction, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

